 

AMENDMENT NO. 1 TO LOAN AGREEMENT

AND RELATED NOTE

 

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT AND RELATED NOTE (this “Amendment”) dated
as of November 30, 2012, is by and among HSL HOLDINGS INC., a Delaware
corporation (the “Borrower”), JUBILANT LIFE SCIENCES HOLDINGS, INC.
(the “Guarantor”), and JUBILANT CADISTA PHARMACEUTICALS INC., a Delaware
corporation (the “Lender”). Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the “Loan Agreement” (as defined
below).

 

WHEREAS, the Lender has extended an unsecured recourse loan to the Borrower in
the principal amount of Ten Million and 00/100 ($10,000,000) pursuant to a Loan
Agreement, dated as of November 23, 2011 (the “Loan Agreement”); and

 

WHEREAS, the Borrower and the Lender have agreed, subject to the terms and
conditions hereof, to amend the Loan Agreement by extending the Maturity Date
with respect to the Loan, from November 30, 2012 to November 29, 2013, provided
that Lender shall still have the right to demand payment from the Borrower at
any time of all or any part of the Loan by delivering to Borrower a written
demand for payment as currently set forth in the Loan Agreement; and

 

WHEREAS, the Guarantor intends by its signature hereof to acknowledge and
consent to such modification (notwithstanding that such consent is not legally
required for the obligations of the Guarantor to remain binding),

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Amendment to Loan Agreement. Upon effectiveness of this Amendment
as set forth in Section 3 below, the Loan Agreement shall be amended by deleting
the second sentence of Section 3 thereof and replacing it with the following:
“For purposes of this Agreement, the “Maturity Date” shall mean November 29,
2013, and if extended by Lender, shall mean the last business day of the sixth
calendar month commencing after the scheduled Maturity Date to which the last
such agreed to extension by Lender relates.”

 

2.           References to Loan Agreement in Note All references to the “Loan
Agreement” in the Note shall mean the Loan Agreement as modified hereby

 

3.           Conditions to Effectiveness. This Amendment shall be and become
effective when the Lender shall have received counterparts of this Amendment,
which collectively, shall have been duly executed on behalf of the Borrower and
the Guarantor.

 

4.           Representations and Warranties.

 

(a)          Borrower hereby represents and warrants to the Lender that:

 

- 1 -

 

 

(i)          No default or Event of Default will exist after giving pro forma
effect to this Amendment and the transactions contemplated by and consented to
in this Amendment;

 

(ii)         Giving effect to this Amendment, the representations and warranties
set forth in the Loan Agreement are, subject to the limitations set forth
therein, true and correct in all material respects as of the date hereof (except
for those which expressly relate to an earlier date);

 

(iii)        Each of the Guarantor and the Borrower has the organizational power
and authority to execute and deliver this Amendment and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Amendment; and

 

(iv)        Each of the Guarantor and the Borrower has duly executed and
delivered this Amendment, and this Amendment constitutes its legal, valid and
binding obligation enforceable in accordance with its terms.

 

(b)          The Guarantor hereby makes the same representations and warranties
to Lender, after giving effect to this Amendment as set forth in
Sections 4(a)(iii) and (iv) of this Amendment as if set forth herein mutatis
mutandis.

 

5.           Amendment; No Implied Waiver. This Amendment shall be limited
precisely as written and shall not operate as a consent to any other action or
inaction by the Borrower or the Guarantor, or as a waiver or amendment of any
right, power, or remedy of the Lender under the Loan Agreement or the Note nor
constitute a consent to any action or inaction, or a waiver or amendment of any
provision contained in the Loan Agreement and the Note except as specifically
provided herein. Without limiting the generality of the foregoing, and for the
avoidance of doubt, nothing contained in this Amendment shall limit or be deemed
to limit Lender’s right to demand repayment of all or any portion of the
outstanding principal amount of the Loan, accrued and unpaid interest, together
with prepayment fees and other sums and expenses, pursuant to Section 3 of the
Loan Agreement, regardless of whether an Event of Default has occurred.

 

6.           Reaffirmation of Borrower and Guarantors Obligations; Other
Acknowledgement and Consents. Each of the Borrower and the Guarantor hereby:

 

(a)          Agrees that it is truly and justly indebted to the Lender for all
of the Borrower’s obligations under the Loan Agreement and the Note without
defense, offset or counterclaim of any kind whatsoever and reaffirms and admits
the validity and enforceability of the Loan Agreement, the Note and the Guaranty
to which it is a party;

 

(b)          Consents to the execution and delivery of this Amendment by the
Borrower and the Guarantor and to the terms and conditions set forth herein and
any other waivers, consents or amendments which the Lender deems appropriate;

 

(c)          Agrees to be bound by the terms and conditions of the Loan
Agreement as amended or modified by this Amendment;

 

(d)          Acknowledges and agrees that all obligations of the Borrower under
the Loan Agreement, as amended and modified by this Amendment, are included in
the obligations guaranteed by the Guarantor pursuant to the Loan Agreement; and

 

- 2 -

 

 

(e)          Notwithstanding any prior disregard of any of the terms of the Loan
Agreement or the Note, agrees that the terms of the Loan Agreement and Note
shall be strictly adhered to on and after the date hereof in accordance with the
terms hereof.

 

7.           Further Assurances. The Borrower and the Guarantor will each
execute such additional documents as are reasonably requested by the Lender to
reflect the terms and conditions of this Amendment and will cause to be
delivered such agreements, certificates, and other documents as are reasonably
required by the Lender.

 

8.           Counterparts/Telecopy This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be original and
all of which shall constitute together but one and the same agreement. Delivery
of executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

 

9.           Governing Law. This Amendment shall be deemed to be a contract made
under and governed by the laws of the State of Delaware, without giving effect
to conflict of laws principles.

 

10.          Survival. All warranties, representations and covenants made by
Borrower and the Guarantor herein, or in any agreement referred to herein or in
any certificate, document or other instrument delivered by them or on their
behalf under this Amendment, shall be considered to have been relied upon by
Lender. All statements in any such certificate or other instrument shall
constitute warranties and representations by Borrower and Guarantor hereunder.
All warranties, representations, and covenants made by Borrower and Guarantor
hereunder or under any other agreement or instrument shall be deemed continuing
until the payment in full, in cash, and indefeasible satisfaction of all
liabilities and obligations of Borrower under the Loan Agreement and the Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -

 

 

IN WITNESS WHEREOF, the Borrower and the other parties listed below have caused
this Amendment to be duly executed as of the day and year first above written.

 

  BORROWER:       HSL HOLDINGS INC.,         By: /s/Sitakant Chaudhury    
Sitakant Chaudhury, Secretary         GUARANTOR:       JUBILANT LIFE SCIENCES
HOLDINGS, INC.       By: /s/Rahul Devnani     Rahul Devnani, Treasurer      
LENDER:       JUBILANT CADISTA PHARMACEUTICALS INC.         By: /s/Kamal Mandan
    Kamal Mandan, Chief Financial Officer

 

[Signature page to Amendment No. 1 to Loan Agreement]

 

- 4 -

